CLD-195                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 10-1164
                                     ___________

                                  COREY D. WHITE,
                                           Appellant

                                           v.

                    COMMISSIONER OF INTERNAL REVENUE
                     ____________________________________

                      On Appeal from the United States Tax Court
                              (Tax Court No. 08-24177)
                     Tax Court Judge: Honorable Thomas B. Wells
                      ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   May 13, 2010

                Before: BARRY, FISHER and COWEN, Circuit Judges.

                                 (Filed: June 23, 2010)
                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Corey White, proceeding pro se, appeals an order of the United States Tax Court

sustaining a tax deficiency and additions to tax determined by the Commissioner of
Internal Revenue (the “Commissioner” or “IRS”) and imposing a penalty. We will

dismiss this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).

       White filed a petition in Tax Court challenging a Notice of Deficiency for the tax

year ending December 31, 2006. White did not file a tax return for that year and the IRS

calculated a deficiency in the amount of $52,236 as well as several additions to tax.

White asserted that the IRS lacked jurisdiction to determine the deficiency and violated

his right to due process of law.

       The Tax Court held a bench trial on November 16, 2009. Before trial, the Tax

Court deemed admitted the Commissioner’s requested admissions regarding White’s

2006 income, to which White did not adequately respond.1 At trial, the Commissioner

introduced into evidence a tax return prepared by the IRS on White’s behalf pursuant to

26 U.S.C. § 6020(b), which reflected the calculations of White’s 2006 income tax and

additions to tax. The Commissioner also introduced into evidence the Notice of

Deficiency issued to White. White did not submit any evidence regarding his income or

deductions.

       The Tax Court sustained the deficiency determination, explaining that White had

the burden of proof and had failed to provide any credible evidence that the deficiency

determination was incorrect. The Tax Court stated that White presented only frivolous


       1
       These admissions included that in 2006 White earned $34,662 from his job at
Verizon Services Corp., that he received $76 in interest income, and that he received a
$171,624 distribution of his retirement monies.

                                             2
tax protester-type arguments that warranted no discussion. The Tax Court also sustained

the calculations of additions to tax under 26 U.S.C. §§ 6651(a)(1), 6651(a)(2), and 6654,

noting that the Commissioner satisfied its burden of production under § 7491(c). The Tax

Court also imposed a $10,000 penalty under § 6673(a)(1) because White had instituted

proceedings based on a frivolous position. This appeal followed.

       We have jurisdiction pursuant to 26 U.S.C. § 7482(a). We exercise plenary review

over the Tax Court’s conclusions of law and review its factual findings for clear error.

PNC Bancorp, Inc. v. Comm’r of Internal Revenue, 212 F.3d 822, 827 (3d Cir. 2000).

We review the imposition of a penalty under § 6673 for abuse of discretion. See Sauers

v. Comm’r of Internal Revenue, 771 F.2d 64, 65 (3d Cir. 1985).

       The evidence at trial established the tax deficiency and that White is subject to

several additions to tax. The additions to tax are the result of White’s failure to file a

2006 tax return or show reasonable cause for his failure to file a return, see 26 U.S.C.

§ 6651(a)(1), his failure to pay the amount of tax shown on the return prepared by the

IRS, see id. § 6651(a)(2), and his failure to make estimated tax payments. See id.

§ 6654. As noted by the Tax Court, the type of tax-protester arguments advanced by

White have been rejected as patently frivolous. Sauers, 771 F.2d at 66, 69 n.6. We also

find no abuse of discretion in the Tax Court’s imposition of a penalty under § 6673(a)(1).

       Accordingly, we will dismiss this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).




                                               3